Citation Nr: 0636722	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to July 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a claim of 
entitlement to TDIU.  The veteran disagreed with that denial 
in November 2002. A statement of the case (SOC) was issued in 
February 2003, and the veteran's timely substantive appeal 
was submitted in April 2003.

In his April 2003 substantive appeal, the veteran requested a 
hearing before the Board via teleconference.  The requested 
videoconference hearing was conducted in January 2005 by the 
undersigned Acting Veterans Law Judge.

This case was previously remanded in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, the Board remanded the case for several 
considerations.  First, the RO was to take the necessary 
steps to adjudicate the claims of entitlement to service 
connection for residuals of a fracture, tibial plateau, of 
the left leg and for the residuals of a low back injury, 
postoperative as secondary to the service- connected 
enucleation of the left eye.  However, the RO did not send 
the veteran an application form for a formal claim per the 
provisions of 38 C.F.R. § 3.155 or adjudicate these claims 

Next, the Board stated that after the adjudication of the 
claims for service connection for the residuals of a low back 
injury and for residuals of a left leg injury with fracture 
as secondary to the service-connected left eye disability 
were complete, the RO should determine if TDIU could be 
granted.  The remand specified that if TDIU could not be 
granted, then the RO should schedule the veteran for a VA 
examination to determine whether the veteran's service-
connected disabilities render him unemployable, without 
reference to the veteran's age or to disorders for which 
service connection is not in effect.

In an April 2006 letter, the RO informed that veteran that he 
was scheduled for an April 18, 2006 VA examination.  The 
veteran did not appear for his scheduled examination.  In a 
May 2006 letter, the RO asked the veteran if he wanted the 
examination rescheduled.  In July 2006, the veteran submitted 
a response stating that he only received his request to 
appear for his April 2006 examination the day after his 
appointment was scheduled.  He requested that his appointment 
be rescheduled.  

In the present case, it is unclear if the veteran was 
provided adequate notice as to his April 2006 VA examination.  
Additionally, the RO has failed to adjudicate the claims for 
service connection for residuals of a fracture, tibial 
plateau, of the left leg and for the residuals of a low back 
injury, postoperative as secondary to the service-connected 
enucleation of the left eye. 

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  Thus, another remand is required 
in this case. Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that the veteran 
is afforded due process.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to adjudicate the claims of 
entitlement to service connection for 
residuals of a fracture, tibial plateau, 
of the left leg and for the residuals of a 
low back injury, postoperative as 
secondary to the service-connected 
enucleation of the left eye.  

2.  Once the adjudication of the claims 
for service connection for residuals of a 
low back injury and for residuals of a 
left leg injury with fracture as secondary 
to the service-connected left eye 
disability have been completed, the RO/AMC 
should determine whether the veteran's 
appeal for TDIU may be granted.

3.  If TDIU cannot be granted, the RO/AMC 
should schedule the veteran for a VA 
examination to determine whether the 
veteran's service-connected disabilities 
render him unemployable, without reference 
to the veteran's age or to disorders for 
which service connection is not in effect.  
The veteran must be provided with adequate 
notice of the examination. 

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner should state whether the 
veteran is precluded from obtaining or 
maintaining any substantially gainful 
employment (consistent with his education 
and occupational experience) solely due to 
his service- connected disabilities? If no 
opinion can be rendered, the examiner 
should explain why this is not possible.

4. The RO/AMC should then readjudicate the 
issue on appeal. If the desired benefit is 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran. The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



